DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II (Claims 8-25) in the reply filed on 09 September 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner would not be seriously burdened if required to search on the Claims of Invention I.  This is not found persuasive because the searching of multiple inventions has been found to be a serious burden i.e. the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) as is disclosed in the MPEP. Applicant has merely made a statement that there would not be a serious burden without supporting evidence as to why that would be the case.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “part” in line 2 of the claim is unclear. It is not readily clear what it means that the physical processor is part of the radar sensor, does this mean the processor and radar sensor are in the same housing, system, vehicle or the processor itself is built into the sensor. As it is not clear, it will be interpreted as being a part of the same vehicle radar system.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 13, 14, 18, 22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orr et al. (Orr, US PGPub 2020/0393558).
	Referring to Claim 8, Orr teaches a first radar sensor (Fig. 2A #20; [0074]) and a second radar sensor (Fig. 2A #30; [0076]) respectively disposed at a first location and a second location in a vehicle, at a distance from each other, to cooperatively generate a first and a second plurality of radar measurements of a surrounding of the vehicle ([0074-0076] and [0092]), the first and second radar sensors having respective native angular resolutions of Ors1 and Ors2 ([0074] and [0076]); and a physical processor ([0072-0073]) coupled to the first and second radar sensors to provide control and synchronization signals to the first and second radar sensors to cause the first and second radar sensors to operate coherently with each other ([0036-0039], [0084] and [0087-0090]), and to process the first and second plurality of radar measurements to generate a radar point cloud of the surrounding, with an angular resolution of ORS that is smaller than both the native angular resolution of Ors1 and the native angular resolution of Ors2; [0117] and [0135] the description of superior to or higher than the performance parameter is interpreted to be the same as this limitation, hence the term enhanced sensor signal.
	Referring to Claim 13, Orr teaches wherein the physical processor is coupled to the first and second radar sensors via respective wire lines or a common bus; [0072-0073] the elements are wired together in the vehicle and wire and wireless communication is disclosed.
	Referring to Claim 14, Orr teaches wherein the physical processor is wirelessly coupled to the first and second radar sensors via respective dedicated communication or radar channels; [0072-0073] the elements are wired together in the vehicle and wire and wireless communication is disclosed.
	Referring to Claim 18, Orr teaches wherein the physical processor is a part of a selected one of the first or the second radar sensor; see Fig. 1 and 2A and associated text as well as 112 rejection above.
	Referring to Claim 22, Orr teaches provide control and synchronization signals to first and second radar sensors of the vehicle, to cause the first and second radar sensors to operate coherently with each other, the first and second radar sensors having respective native angular resolutions of Ors1 and Ors2, and are disposed in the vehicle to provide a combination of the first and second sensors to form a multi-static radar system with an angular resolution ORS that is smaller than both native angular resolution of Ors1 and angular resolution of Ors2; receive first and second plurality of radar measurements of a surrounding of the vehicle from the first and second radar sensors; and process the first and second plurality of radar measurements from the first and second radar sensors in combination to generate a radar point cloud; see citations of Claim 8 above as well as [0027-0033].
	Referring to Claim 24, Orr teaches wherein the first and second plurality of measurements include respective range or doppler measurements, and wherein to process the first and second plurality of measurements to generate the radar point cloud comprises to process the respective range or doppler measurements; [0074], [0076] and [0135].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Kunz et al. (Kunz, US PGPub 2020/0309942).
	Referring to Claim 9, Orr teaches the first and second radar sensors, but does not explicitly disclose nor limit they are disposed at the distance from each other, on a vertical, horizontal or angular axis, at a side of the vehicle.
	However, Kunz teaches the first and second radar sensors are disposed at the distance from each other, on a vertical, horizontal or angular axis, at a side of the vehicle; Fig. 2 and [0067-0071].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Orr with the sensor placement as taught by Kunz so as to allow for the largest FOV possible of the area surrounding the vehicle.
	Referring to Claim 10, Kunz teaches wherein the first and second radar sensors are disposed at the distance from each other, on a vertical, horizontal or angular axis, at a front of the vehicle; Fig. 2 and [0067-0071].
	Referring to Claim 19, Orr teaches providing a first radar sensor for placement at a first location in a vehicle, the first radar sensor having a first native angular resolution of Ors1; providing a second radar sensor for placement at a second location in a vehicle, the second radar sensor having a second native angular resolution of Ors2; and on placements of the first and second radar sensors at the first and second locations in the vehicle, causing the first and second radar sensors to cooperate and respectively generate a first and a second plurality of radar measurements of a surrounding of the vehicle; wherein the first and second plurality of radar measurements are processed in combination to generate a radar point cloud of the surrounding of the vehicle; and wherein the placement of the second radar sensor provides the combination of the first and second radar sensors to form a multi-static radar system with an angular resolution of ORS that is smaller than both the angular resolution of Ors1 and the angular resolution of Ors2; see citations of Claim 8 above, but does not explicitly disclose nor limit the placement at a distance on a vertical, horizontal or angular axis from each other.
	However, Kunz teaches the first and second radar sensors are disposed at the distance from each other, on a vertical, horizontal or angular axis, from each other; Fig. 2 and [0067-0071].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Orr with the sensor placement as taught by Kunz so as to allow for the largest FOV possible of the area surrounding the vehicle.
	Referring to Claim 20, Kunz teaches wherein the first and second radar sensors are disposed at the distance from each other, on a vertical, horizontal or angular axis, at one of a front or side of the vehicle; Fig. 2 and [0067-0071].

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Shtrom et al. (Shtrom, US PGPub 2019/0375422).
	Referring to Claim 17, Orr teaches the first and second radar sensors, but does not explicitly disclose nor limit they are arranged, so when the first and second plurality of radar measurements are combined to produce the radar point cloud, the angular resolution of ORS is smaller than 0.20.
	However, Shtrom teaches producing an angular resolution of less than 1 degree; [0081]. 0.2 is in the range of less than 1 degree and therefore would be covered by Shtrom.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Orr with desired angular resolution as taught by Shtrom as this will improve the resolution of the radar and may allow the radar to detect edges, such as a corner of a building, while keeping the cost of the transmit and receive antenna(s) low.




Allowable Subject Matter
Claims 11, 12, 15, 16, 21, 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646